FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         December 19, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 RONALD E. DAVIS,

       Petitioner - Appellant,

 v.                                                          No. 19-9001
                                                        (CIR No. 017419-16 L)
 COMMISSIONER OF INTERNAL
 REVENUE,

       Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, HARTZ, and BACHARACH, Circuit Judges.
                 _________________________________

      Ronald E. Davis appeals from an adverse judgment by the Tax Court.

Exercising jurisdiction under 26 U.S.C. § 7482(a)(1), we affirm.

      The Internal Revenue Service (IRS) issued Mr. Davis a notice of deficiency

stating he owed $3,510.79 in unpaid income tax, penalties, and interest for the 2012

tax year and then issued a notice of intent to levy to collect the debt. After denying

Mr. Davis’s request for a face-to-face Collection Due Process (CDP) hearing because


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
he failed to provide a 2012 return, the Appeals Office of the IRS conducted a

correspondence CDP hearing and issued a notice of determination upholding the

notice of intent to levy. Mr. Davis appealed to the Tax Court, which denied the

Commissioner’s motion for summary judgment and conducted a trial. Ultimately, the

Tax Court upheld the notice of determination.

      Mr. Davis submitted several filings after the Tax Court served the merits

decision. He moved for reconsideration, which the court denied. He moved for the

recusal of the Tax Court judge, which the Chief Judge of the Tax Court denied. In

addition, he filed a notice objecting to the denial of reconsideration, which the court

ordered stricken from the record. He then filed a motion to vacate, which the court

also denied.

      Mr. Davis now appeals to this court. Because he proceeds pro se, we construe

his filings liberally. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005). But “the court cannot take on the responsibility of serving as

the litigant’s attorney in constructing arguments and searching the record.” Id.

“Under [Federal] Rule [of Appellate Procedure] 28, which applies equally to pro se

litigants, a brief must contain more than a generalized assertion of error, with

citations to supporting authority.” Id. at 841 (ellipsis and internal quotation marks

omitted). Although Mr. Davis “has listed several issues for appeal,” “his statement in

support of each issue consists of mere conclusory allegations with no citations to the

record.” Id. And although he does cite legal authority, his legal arguments largely

are incoherent.

                                           2
      Nevertheless, giving Mr. Davis the benefit of liberal construction, we have

reviewed the Tax Court’s decisions. We conduct such review “in the same manner

and to the same extent as decisions of the district courts in civil actions tried without

a jury,” 26 U.S.C. § 7482(a)(1), reviewing legal determinations de novo and factual

findings for clear error, see Petersen v. Comm’r, 924 F.3d 1111, 1114 (10th Cir.

2019). Having carefully considered the briefs, the record, and the applicable legal

authority, we conclude that the Tax Court neither erred legally nor clearly erred

factually in the merits decision served on December 3, 2018. Similarly, we see no

reason to disturb the Tax Court’s other decisions, including its denial of the motion to

recuse and its decision to strike the objection to the denial of reconsideration.

      The Tax Court’s judgment is affirmed.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            3